In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-18-00467-CV
                             __________________

                        ANGELA HARVEY, Appellant

                                       V.

   OLSHAN FOUNDATION REPAIR COMPANY OF HOUSTON LLC,
               AND DOUG JOSLYN, Appellees

__________________________________________________________________

            On Appeal from the 284th Judicial District Court
                     Montgomery County, Texas
                   Trial Cause No. 15-09-10110-CV
__________________________________________________________________

                         MEMORANDUM OPINION

      Angela Harvey, the beneficiary of a warranty sold to her by Olshan

Foundation Repair Company of Houston LLC, appeals from the trial court’s ruling

granting the motions for summary judgment of the defendants, Olshan and Doug

Joslyn. Harvey sued Joslyn because he is one of the previous individuals who owned

the home, but he did not own the home when Harvey acquired it in 2013.




                                        1
      Harvey filed a brief raising two issues for our review. In Harvey’s first issue,

she argues the judgment should be reversed because while she asked the trial court

for written findings to support its ruling, the court failed to comply. In Harvey’s

second issue, she contends that, given the evidence she produced with the response

she filed to Olshan’s motion, genuine issues of material fact remain to be decided on

the elements on five of her claims, her claims alleging Olshan breached the express

warranty it made to her to repair the foundation, breached the implied warranty of

good and workmanlike repairs based on the work it did for one of the earlier

homeowner s of the home, breached its agreement with her to repair the foundation

properly, committed fraud, and violated the DTPA.

      We conclude that Harvey’s argument suggesting the trial court erred in failing

to honor her request for written findings is without merit. As that’s the sole error

Harvey assigns to the trial court’s ruling on Joslyn’s motion, the take-nothing

judgment the trial court rendered against Joslyn is affirmed. Turning to Harvey’s

remaining issue, which assails the trial court’s ruling on Olshan’s motion, we

conclude the ruling should be affirmed on two of Harvey’s claims, her claim alleging

Olshan breached its implied warranty of good and workmanlike repair and her claim

alleging Olshan committed fraud. That said, we also conclude the record does not

support the trial court’s remaining rulings on the claims Harvey filed against Olshan




                                          2
alleging Olshan breached the terms of the express warranty it made to her covering

its work, breached its contract to repair it work, and violated the DTPA.

                                    Background

      The home involved in the suit is in Montgomery County, Texas. Harvey

bought the home in 2013 from Sharon and James Thompson. Before they sold the

home to Harvey, but on a date the record fails to show, the Thompsons hired Olshan

to repair the foundation supporting their home. The evidence does not show when

Olshan completed the repairs it performed for Thompsons, nor does it contain the

written agreement between the Thompsons and Olshan, which would have provided

information relevant to the scope of the work Olshan performed. In any event, the

dispute in this case hinged on whether the evidence the parties provided in the trial

court shows that Olshan worked on the foundation in the area that Harvey claimed

the foundation was in need of repair, an area the parties referred to as the back

addition to Harvey’s home. We will refer to the area Harvey sued Olshan for refusing

to repair as the area in dispute.

      When Harvey was negotiating her purchase of the home, the Thompsons gave

her a written statement, which discloses that the foundation had been repaired. A

copy of the disclosure statement the Thompsons gave Harvey in connection with the

transaction that resulted in the home’s sale is among the summary-judgment

evidence the parties provided in the court below. While the Thompsons’ disclosure

                                         3
reveals they were aware that work had been done on the foundation, it does not show

who did the work, when it was done, or explain the scope of the repairs that at some

point were completed to the home.

      Before closing on the home, Harvey hired a home inspector to inspect the

home. The inspection service did so and provided her with a report. In the report,

which is dated July 2013, the inspection services reported that signs of movement

were visible around the foundation, at the front entry and above the half bath. The

report recommends that before purchasing the property, Harvey should hire a

“qualified structural engineer or foundation expert . . . to determine if permanent

repairs are required.” The report is among the summary-judgment exhibits Olshan

filed to support its hybrid motion.

      After Harvey received the report, she hired Texans Foundation Repair to

inspect and evaluate the foundation. After Texans Foundation did so, it

recommended the foundation needed repairs and gave Harvey a bid to stabilize the

foundation “at [a] feasible level[,]” which Texans Foundation proposed to

accomplish by installing twenty-five additional piers under the existing foundation.

The bid is among the summary-judgment exhibits the trial court considered in

deciding Olshan’s motion.

      Olshan took Harvey’s deposition during discovery. Olshan also relied on

Harvey’s deposition in its motion for summary judgment. In her deposition, Harvey

                                         4
testified that, in July 2013, she learned from Texans Foundation that the home’s

foundation had been repaired. She also testified that she learned the foundation

needed to be repaired in the area in dispute. While acknowledging that Texans

Foundation had given her a bid, Harvey explained she chose not to hire the company

to perform any repairs because she decided to rely on the lifetime warranty Olshan

sold her guaranteeing to repair the work it had done on the foundation in the past.

      Several months after buying the house, and after paying Olshan fee to transfer

the warranty Olshan gave the Thompsons on its work to her, Harvey asked Olshan

to inspect the foundation supporting what was, at that point, her home. In its motion

for summary judgment, Olshan alleged it “honored its warranty, [by] adjusting

pilings it had previously installed.” 1 Olshan also alleged that it never worked on the

“back addition” to the home, that is, the area in dispute. And Olshan’s motion alleges

that Harvey could produce no evidence to show that Olshan ever worked on the

foundation in the area in dispute. In its motion, Olshan acknowledged that it


      1
        Olshan and Harvey did not provide the trial court with any paperwork on
Olshan’s work or the paperwork associated with Olshan’s lifetime warranty and
Olshan’s agreement transferring the warranty to Harvey. Yet, Olshan has never
disputed that Harvey acquired the warranty on the foundation for the work it did
there. Thus, the dispute concerns whether the lifetime warranty applies to the area
in dispute. For instance, Olshan’s motion for summary judgment alleges that its
warranty “only covers the work” Olshan did on the foundation, “not new issues that
might arise in other portions of [the] home’s foundation.” And while Olshan alleged
it never worked in the area in dispute, it did not produce corporate records or
testimony from its employees explaining what parts of the foundation were included
in the repairs it was paid to perform by the Thompsons.
                                           5
transferred the lifetime warranty on its work that it provided to the Thompsons to

Harvey after Harvey purchased the home.

      In March 2016, Harvey called Olshan and requested the company come out

and perform some additional work on her foundation. According to Harvey’s

affidavit, which she filed to support her response to Olshan’s motion, Olshan

conducted another inspection of the foundation in 2016. In that inspection, according

to Harvey’s affidavit, Olshan’s site supervisor “produced a diagram showing the

work that they had done and the work that they were recommending.” Harvey also

swore that Olshan’s site supervisor told her that Olshan had not used a proper method

when repairing a pier under the home’s back addition. Harvey’s summary-judgment

response includes a copy of the diagram that she referred to in her affidavit. The

diagram bears Olshan’s logo. When viewed in the light favoring the evidence,

Harvey’s summary-judgment evidence offers some evidence to show that Olshan

did some work on the foundation in the area in dispute. Harvey also wore in her

affidavit that she first learned in March 2016 that Olshan was refusing to honor its

lifetime warranty.

      Harvey sued Olshan in October 2016, which is seven months after Harvey’s

affidavit states she first learned that Olshan would not repair the foundation in the

area in dispute. Harvey’s petition includes seven claims against Olshan, but she

challenges the trial court’s summary-judgment rulings on just five of these claims in

                                         6
the appeal. We focus on the claims she challenges in her appeal, her claims against

Olshan for breach of express warranty, breach of implied warranty, breach of

contract, fraud, and for violating the DTPA.

      In June 2018, Olshan moved for summary judgment against Harvey by filing

a combined no-evidence and traditional motion for summary judgment. In its hybrid

motion, Olshan alleged that Harvey was not entitled to a trial because she could

produce no evidence showing that it ever worked on the foundation in the area in

dispute. Olshan also claimed that Harvey could produce no evidence to support one

or more of the elements that she had to prove to prevail on her other claims. It also

alleged that Harvey’s acts and omissions were the sole cause of the damages she was

seeking to recover through her suit. Olshan also raised a statute of limitations defense

on Harvey’s DTPA and for breach of implied warranty claims, alleging that her

claims were barred because she had not sued within the two-year period applicable

to those claims.

      Olshan filed the following evidence to support the traditional section of its

hybrid motion:

   • A copy of the transcript from Harvey’s deposition;

   • The inspection report Harvey received from the inspection service that she
     hired before she bought the Thompsons’ home;

   • The disclosure notice the Thompsons gave Harvey in connection with her
     purchase of their home; and

                                           7
   • The report from Texans Foundation Repair.

   Harvey responded with evidence of her own, which includes the following

exhibits:

    • An affidavit signed by William Lee Campbell Jr., the president of ACW
      Engineering and Construction LLC. Campbell’s affidavit reflects that he
      examined the foundation under Harvey’s home, including the foundation
      under the addition at the back of the home. In his affidavit, Campbell states
      the “addition’s foundation lacks the requisite elements to adequately support
      the structure and is therefore defective by its very nature.”

    • A report bearing a stamp that marks the report as a draft. The draft report
      contains the engineering seal of Phillip Eugene Johnson, a registered
      professional engineer. The draft report is written on ACW Engineering and
      Construction, LLC’s letterhead. In the draft report, Johnson criticizes
      Olshan’s work. He concludes “we believe that the foundation repair
      conducted by Olshan contributed to the damage to the foundation at this
      location.”

    • An affidavit signed by Angela Harvey. Harvey’s affidavit states that she
      decided not to have Texans Foundation repair the foundation because she
      chose instead to “rel[y], to [her] detriment, on Olshan’s representation that
      Olshan’s “PREVIOUS WORK” would be covered[,]” given that Olshan had
      warranted its work and promised “to take responsibility for its previous work
      and repair corresponding damage.” Harvey also swore that, in March 2016,
      Olshan’s supervisor told her “Olshan should not have used a cable-lock pier
      under the addition to my home; he stated that the proper repair would have
      been a foam type product injected in several locations under my home’s
      addition.”

    • Harvey’s affidavit also avers she first learned that Olshan would not honor
      its lifetime warranty on March 4, 2016.

    In Harvey’s response, she argued the summary-judgment evidence establishes

that material issues of fact remain on her claims alleging Olshan breached its express


                                          8
warranty, breached an implied warranty of workmanlike repair, breached its

agreement promising repairs, committed fraud, and violated the DTPA. In

November 2018, the trial court granted Olshan’s and Joslyn’s hybrid motions, but

when granting the motion, the trial court provided the parties with no specific

explanation stating the grounds on which the motion was being granted. In the order

granting Olshan’s hybrid motion, after noting it was granting the motion, trial stated:

“This is a final judgment and disposes of all parties and claims.”

      Harvey filed a timely notice of appeal from the trial court’s final judgment

granting summary judgment. Harvey raises two issues in her brief. In her first issue,

she argues the order granting Joslyn’s motion and the order granting Olshan’s

motion should be reversed because the trial court failed to honor her request asking

the trial court for written findings. Harvey’s second issue complains only about the

merits of the trial court’s ruling granting Olshan’s hybrid motion. In Harvey’s brief,

she argues the summary-judgment evidence shows material issues of fact exist on

her claims against Olshan for (1) breach of express warranty, (2) breach of implied

warranty, (3) breach of contract, (4) fraud, and (5) on her claim alleging Olshan

violated the DTPA. In another part of the argument Harvey provides in her brief to

support her second issue, she contends Olshan failed to meet its summary-judgment

burden to prove that her implied warranty and DTPA claims are barred by the two-

year statute of limitations.

                                          9
                                       Analysis

               Failure to honor Harvey’s request for written findings

      In her first issue, Harvey argues the trial court’s failure to honor her request

for written findings has interfered with her right to prepare a brief explaining why

the trial court’s rulings should be reversed. We disagree. To obtain a summary

judgment, the movant must establish that, as a matter of law, it is entitled to a ruling

in its favor on its motion. 2 Thus, written findings explaining a trial court’s ruling on

a motion for summary judgment are not needed in an appeal to allow a reviewing

court to decide whether the trial court erred in grating the motion. 3 For that reason,

“a request for findings and conclusions following summary judgment can have no

purpose, should not be filed, and if filed, should be ignored by the trial court.”4

      Because Harvey was not entitled to written findings, we conclude her first

issue lacks merit. 5 And because Harvey assigned no additional error to the trial


      2
         Tex. R. Civ. P. 166a(c), (i).
      3
         See King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).
       4
         See IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 441-42
(Tex. 1997).
       5
         In issue one, Harvey also suggests that Olshan was required but failed to
allege that “an adequate time for discovery [had] passed.” But Rule 166a(i) merely
requires that adequate time pass before the movant seeks to obtain a no-evidence
summary judgment, it does not require the party filing the motion to expressly allege
that adequate time has passed in its motion. See Tex. R. Civ. P. 166a(i). Moreover,
Harvey makes no claim that the time in which she had to address Olshan’s motion
was insufficient. And finally, Harvey brought Olshan into the suit in her third
amended petition, which she filed in October 2016. Olshan did not move for

                                           10
court’s ruling as to Joslyn’s motion, the trial court’s ruling granting Joslyn’s motion

for summary judgment is affirmed.6

                                 Standard of Review

      In Harvey’s second issue, she complains the trial court’s ruling granting

Olshan’s hybrid motion should be reversed on five of the claims she asserted in the

petition she filed when she sued. On appeal, a ruling granting a party’s motion for

summary judgment is reviewed de novo. 7 When the trial court’s judgment has not

specified the exact basis on which the trial court granted the motion, the reviewing

court must affirm the “summary judgment if any of the grounds asserted are

meritorious.”8

      Olshan filed a combined hybrid motion for summary judgment, which means

its motion raised both no-evidence and traditional grounds. In one section of its

hybrid motion, Olshan asserted that Harvey could produce no evidence to support


summary judgment on Harvey’s claims until June 2018, so it’s obvious why she
chose not to claim she needed more time to prepare her response to its motion. To
the extent she seems to suggest the adequate time for discovery requirement is one
that the movant must plead as a predicate fact, the argument is overruled.
       6
         See Tex. R. App. P. 38.1(i) (“The brief must contain a clear and concise
argument for the contentions made, with appropriate citations to authorities and to
the record.”); see also J.W. Garrett & Sons, Inc. v. Snider, No. 09-14-00306-CV,
2015 WL 5731291, at *5 (Tex. App.—Beaumont October 1, 2015, pet. denied)
(explaining the appellate court does not have the responsibility to make the
arguments to reverse the trial court’s ruling).
       7
         Lightning Oil Co. v. Anadarko E&P Onshore, LLC, 520 S.W.3d 39, 45 (Tex.
2017).
       8
Id.
                                           11
the elements of her various claims. In another section of its motion, Olshan argued

the summary-judgment evidence it filed to support its motion established, as a matter

of law, that Harvey was not entitled to prevail on her claims. In an appeal addressing

a ruling granting a hybrid motion, we must first decide whether the trial court’s

ruling can be sustained on the no-evidence section of the hybrid motion.9

      In no-evidence motions, the motion must allege that no evidence supports one

or more of the essential elements of the plaintiff’s claim. 10 Thus, the motion must

state “the elements [of the claims on] which [it is claiming] there is no evidence.”11

When the motion contains the required no-evidence allegations, the burden of proof

shifts to the plaintiff to produce evidence demonstrating that a genuine issue of

material fact exists on the challenged elements of the plaintiff’s claim. 12 When

deciding the no-evidence motion, the trial court must grant the motion if

      (a) there is a complete absence of evidence of a vital fact, (b) the court
      is barred by rules of law or of evidence from giving weight to the only
      evidence offered to prove a vital fact, (c) the evidence offered to prove
      a vital fact is no more than a mere scintilla, or (d) the evidence
      conclusively establishes the opposite of the vital fact. 13




      9
Id.
      10
         Tex. R. Civ. P. 166a(i).
      11
Id.
      12
         Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006).
      13
         King Ranch, Inc., 118 S.W.3d at 751; see also Tex. R. Civ. P. 166a(i).
                                        12
      Relying on the evidence that it attached to its motion, Olshan argued that the

evidence shows it was entitled to judgment as a matter of law.14 In reviewing

summary judgment evidence, courts “take as true all evidence favorable to the

nonmovant, and [] indulge every reasonable inference and resolve any doubts in the

nonmovant’s favor.”15

                              The express warranty claim

      To recover on a claim alleging breach of an express warranty that involves a

repair, the plaintiff must prove (1) the defendant sold a repair service to the plaintiff;

(2) the defendant represented the services had characteristics they did not, which can

be based either on evidence showing the defendant affirmed some fact that involved

the quality of its service, made a promise regarding the service, or described services

the defendant then failed to perform; (3) the defendant’s representation became part

of the parties’ bargain; (4) the defendant breached the warranty that it gave the

plaintiff; (5) the plaintiff notified the defendant of the breach; and (6) the defendant’s

breach caused the plaintiff to suffer an injury. 16

      In the no-evidence section of its motion, Olshan alleged that Harvey had “no

evidence of any defect in Olshan’s work that would have been covered by [Olshan’s]


      14
           See Tex. R. Civ. P. 166a(c); Hillis v. McCall, 602 S.W.3d 436, 439-40 (Tex.
2020).
      15
       Hillis, 602 S.W.3d at 440 (cleaned up).
      16
       Paragon Gen. Contractors, Inc. v. Larco Const., Inc., 227 S.W.3d 876, 886
(Tex. App.—Dallas 2007, no pet.).
                                       13
transferable warranty[,]” which, as we understand the parties’ arguments, is the area

in dispute. That said, Olshan never denied having worked in some areas on the

home’s foundation. Also, Olshan never denied having provided Harvey with a

transferable warranty on the foundation as to the areas on the foundation in which it

had done work.

      To defeat Olshan’s no-evidence motion on Harvey’s express warranty claim,

Harvey needed to produce evidence showing that a genuine issue of fact remained

about whether Olshan had worked in the area in dispute.17 For instance, in her brief,

Harvey has not argued the evidence shows that Olshan’s warranty covered areas on

the foundation where Olshan never worked. Thus, we focus on whether the evidence

in the record demonstrates that an issue of material fact remains about whether

Olshan worked on the foundation in the area at issue in the dispute.

      To support her argument, Harvey points to her affidavit and the drawing

Olshan’s supervisor gave her in March 2016. In the affidavit, Harvey swore that,

when speaking to an Olshan supervisor, the supervisor said “Olshan should not have

used a cable-lock pier under the addition to my home[.]” The “Building/Site

Condition” drawing, a drawing bearing Olshan’s company logo, is dated March 4,

2016. In some areas, the drawing was labelled “PREVIOUS WORK.” While it’s

unclear from the drawing alone whether Olshan’s drawing referencing previous


      17
Id.
                                         14
work was intended to mean its previous work as opposed to someone else’s, the

summary judgment standard requires that court construe the evidence and resolve

all doubts about summary judgment evidence in the non-movant’s favor. 18 Here,

when referring to the diagram, Harvey swore that “Olshan’s diagram shows that at

least one pier, which is marked with an “X” next to a -.60” in the upper left-hand

side of the diagram, is to the right of the door leading to the deck and is under the

addition to my home.” Boiling it down, the record contains evidence raising an issue

of material facts as to whether Olshan worked on the foundation in the area in

dispute.

      Olshan also asserted in its no-evidence motion that Harvey could produce no

evidence showing the work that it did on the home’s foundation was defective and

damaged Harvey. Harvey defeated these arguments with the evidence she filed to

support her response. Harvey’s summary-judgment evidence includes an affidavit

from William Campbell Jr., the president of a construction company, and an

engineering report, signed by Phillip Eugene Johnson, a registered professional

engineer. The affidavit and the report address Campbell’s and Johnson’s views that

Olshan’s work on the foundation was defective work and contributed to the damages

they saw when the inspected the foundation supporting Harvey’s home. We



      18
           See Hillis, 602 S.W.3d at 440.

                                            15
conclude the summary-judgment evidence demonstrates questions of fact remain on

Harvey’s breach of express warranty claim.

      In the traditional section of Olshan’s motion, Olshan relied on four exhibits to

support its argument that the evidence conclusively proved that its express lifetime

warranty did not extend to the area in dispute. But Olshan’s evidence, a copy of

Harvey’s deposition, a copy of the home inspection report Harvey received from her

home inspection service before purchasing the home, the disclosures signed by the

Thompsons, and the bid that Texans Foundation gave Harvey recommending that

the foundation was in need of repair, merely show that Harvey was on notice of the

fact that problems existed with her foundation and that it needed to be repaired. In

other words, Olshan’s summary-judgment evidence fails to conclusively establish

that Olshan’s lifetime warranty did not apply to the area in dispute.

      We conclude the trial court erred in granting Harvey’s hybrid motion on

Harvey’s breach of express warranty claim.

                   The claim for breaching the implied warranty
                            to repair tangible property

      In a suit alleging the defendant breached an implied warranty to repair tangible

property, the plaintiff must prove (1) the defendant sold a service to repair the

property to the plaintiff; (2) the services involved repairing or modifying tangible

property; (3) the defendant failed to perform the repair in a good and workmanlike


                                         16
manner; and (4) the plaintiff was injured by the defendant’s breach.19 In its no-

evidence motion, Olshan argued that Harvey could produce no evidence showing

(1) that Olshan owed a duty to Harvey, (2) that Olshan failed to perform its work in

a good and workmanlike manner, or (3) that Harvey was injured by its alleged

breach.

      Olshan’s motion also alleges “[t]he transferable express warranty is the only

contract that applies between Olshan and [Harvey.]” Here, none of the summary-

judgment evidence suggests that Olshan’s warranty covered areas where it never

worked. And, since the parties agree that Olshan expressly warranted the work that

it performed, its express warranty supersedes any implied warranty of good and

workmanlike repair that might otherwise apply. 20

      Thus, we agree with Olshan’s claim suggesting that the summary-judgment

shows, as a matter of law, that Harvey cannot prevail on her implied breach of

warranty claim. We affirm the trial court’s ruling on Harvey’s breach of implied

warranty claim.




      19
        Parkway Co. v. Woodruff, 901 S.W.2d 434, 438-39 n.3 (Tex. 1995)
      20
        Gonzales v. Sw. Olshan Found. Repair Co., LLC, 400 S.W.3d 52, 57 (Tex.
2013); see also Thoede v. Wortham, No. 05-17-00191-CV, 2018 WL 3342692 (Tex.
App.—Dallas July 9, 2018, no pet.).
                                       17
                            The breach of contract claim

      To prevail on a claim for breach of contract, the plaintiff must prove (1) a

valid contract existed between the parties; (2) the plaintiff performed or offered to

perform the contract; (3) the defendant breached the agreement; and (4) the plaintiff

was damaged by the breach. 21 In the no-evidence section of its motion, Olshan

alleged its transferable warranty is the only contract that exists between it and

Harvey and that she could produce no evidence to show how Olshan had breached

the obligations it had to her under that contract.

      While we agree with Olshan that Harvey’s claims are based on the terms in

the express warranty she acquired from Olshan, her claim for breach of warranty is,

in essence, a breach of contract claim.22 Thus, because Olshan was not entitled to a

summary-judgment on Harvey’s breach of express warranty claim, she also has a

valid breach of contract claim that she is entitled to pursue. We hold the trial court

erred in granting summary judgment on Harvey’s breach of contract claim.




      21
          Davis v. Texas Farm Bureau Ins., 470 S.W.3d 97, 104 (Tex. App.—Houston
[1st Dist.] 2015, no pet.).
       22
          See Med. City Dallas, Ltd. v. Carlisle Corp., 251 S.W.3d 55, 63 (Tex. 2008)
(rejecting the appellee’s argument that the party that prevailed in the suit could not
recover on its claim for attorney’s fees when it asserted a breach of express warranty
claim since a breach of express warranty claim is a claim for breach of contract).
                                          18
                          The claim for common law fraud

      As to Harvey’s fraud claim, Harvey needed to prove that Olshan (1) made a

material representation that was false, (2) knew the representation was false, (3)

intended to induce Harvey to act on the representation, and that (4) she relied on the

representation and thereby suffered an injury.23 When the alleged fraud involves a

failure to perform a future promise that arose under a contract, the defendant’s failure

to perform is actionable as fraud only if the evidence shows that, when the defendant

and plaintiff made the contract, the defendant did not intend to perform its

contractual obligations at that time. 24 In other words, “the mere failure to perform a

contract is not evidence of fraud.”25

      Here, Harvey produced no evidence showing that when Olshan transferred its

lifetime warranty to her that it never intended to comply with its promise to repair

any areas where it had worked. While a failure to perform is evidence of a contract

claim, it is no evidence of fraud. Thus, we find the trial court did not err in granting

Olshan’s no-evidence motion on Harvey’s claim alleging fraud.




      23
         Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d
323, 337 (Tex. 2011).
      24
         Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960
S.W.2d 41, 48 (Tex. 1998).
      25
Id.
                                        19
                                  The DTPA claim

      To prevail on a claim alleging that a defendant violated the DTPA, the plaintiff

must prove (1) the plaintiff is a consumer, (2) the defendant can be sued under the

DTPA, (3) the defendant committed one or more wrongful acts, which includes the

defendant’s breach of an express or implied warranty, that violated the DTPA, and

(4) the conduct the defendant committed that violated the DTPA was a producing

cause of the plaintiff’s damages.26 In its hybrid motion, Olshan asserted that Harvey

could not prove that she had the right to pursue a DTPA claim based on its argument

that it did not breach its express warranty to repair and the parties did not create an

implied warranty in the transaction relevant to their dispute.

      A claim against a defendant for breaching an express warranty is actionable

under the DTPA.27 We have already explained why Harvey had the right to pursue

her breach of express warranty claim since the summary-judgment evidence shows

a genuine issue of fact exists about whether Olshan worked on the area in dispute.

Since Harvey is a consumer under the DTPA and Olshan, at least arguably, violated

the DTPA by refusing to honor its express warranty, we conclude Harvey produced

sufficient evidence to overcome Olshan’s hybrid motion on her DTPA claim.


      26
         Tex. Bus. & Com. Code Ann. §§ 17.41-17.63; Amstadt v. U.S. Brass Corp.,
919 S.W.2d 644, 649 (Tex. 1996).
      27
         Tex. Bus. & Com. Code Ann. § 17.50(a)(2) (providing that a consumer may
maintain an action for the breach of an express or implied warranty when the
defendant’s conduct caused the plaintiff’s damages).
                                         20
                        Olshan’s Statute of Limitations Defense

      Olshan also argued that Harvey’s DTPA claim was barred by its two-year

statute of limitations defense. Thus, we must also address whether the trial court’s

ruling can be sustained on Olshan’s affirmative statute of limitations defense to

decide whether its summary-judgment ruling on Harvey’s DTPA claim can be

sustained. In the traditional section of its hybrid motion, Olshan asserted the two-

year statute of limitations barred Harvey’s DTPA claim. According to Olshan,

Harvey failed to pursue her DTPA claim within two years of the date her claim

accrued.

      When moving for summary judgment based on an affirmative defense relying

on a statute of limitations, the defendant must show the plaintiff did not institute her

suit within the period the applicable statute of limitations proscribes.28 If the

defendant produces some evidence that shows the plaintiff’s suit was not timely, the

burden of proof shifts to the plaintiff, requiring the plaintiff to come forward with

evidence showing that an issue of material fact remains about when her claim

accrued.29

      Under the DTPA, a plaintiff has two years from the date the defendant violates

the DTPA to sue the defendant on a claim alleging the defendant violated the



      28
           Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005).
      29
Id.
                                           21
DTPA.30 Generally, the plaintiff’s “cause of action accrues ‘when a wrongful act

causes a legal injury, regardless of when the plaintiff learns of that injury or if all

resulting damages have yet to occur.’” 31 But in cases involving the alleged breach

of an express warranty to repair, the breach occurs—and the statute of limitations

begins to run—when the party that made the warranty refuses to comply with a

demand from the plaintiff that it perform its obligation to repair the property that it

promised it would repair. 32

      In support of its statute of limitations defense, Olshan points to Harvey’s

deposition testimony stating she knew when she purchased the house in 2013 that

the foundation was in need of repair. But that isn’t the accrual date that is relevant

to a breach of an express warranty to repair claim, as that type of claim accrues when

the defendant refuses to honor its warranty. And here, the only evidence that reveals

when Olshan refused to repair shows its refusal occurred around March 2016, which

about seven months before Harvey sued.




      30
         See Tex. Bus. & Com. Code Ann. § 17.565 (“All actions brought under this
subchapter must be commenced within two years after the date on which the false,
misleading, or deceptive act or practice occurred[.]”).
      31
         Town of Dish v. Atmos Energy Corp., 519 S.W.3d 605, 609 (Tex. 2017)
(quoting Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 221 (Tex.
2003)).
      32
         Austin Co. v. Vaughn Bldg. Corp., 643 S.W.2d 113, 115-16 (Tex. 1982).
                                         22
      We hold the summary judgment evidence fails to establish that Harvey’s

DTPA claim is barred by the two-year statute of limitations. Thus, we cannot uphold

the trial court’s summary-judgment ruling on Olshan’s DTPA claim. 33

                                     Conclusion

      We conclude the trial court erred in granting summary judgment on Harvey’s

claims for breach of express warranty, breach of contract, and on Harvey’s claims

against Olshan for violating the DTPA. As to these three claims, the trial court’s

judgment is reversed. Even so, we hold the trial court properly granted Olshan’s

hybrid motion on Harvey’s claims alleging Olshan breached an implied warranty of

repair and engaged in conduct that Harvey alleged actionable on her theory of fraud.

As to those two claims as well as the rulings on the claims from which Harvey did

not appeal, the trial court’s judgment is affirmed. Accordingly, we reverse the trial



      33
        While Harvey’s DTPA claim is governed by the DTPA’s two-year statute,
her breach of express warranty claim is governed by a four-year statute. Olshan did
not contend the four-year statute of limitations barred Harvey’s breach of express
warranty or contract claims. See Tex. Civ. Prac. & Rem. Code Ann. § 16.051
(providing a four-year limitations period for “[e]very action for which there is no
express limitations period, except an action for the recovery of real property, [to] be
brought not later than four years after the day the cause of action accrues”); see also
Tex. Bus. & Com. Code Ann. § 2.275 (specifying a four-year statute of limitations
applies to breach of contract claims). And to the extent Olshan’s argument possibly
suggests that a two-year statute of limitations period applies to Harvey’s express
warranty claim, we disagree. The four-year limitations provisions in section 16.051
of the Texas Civil Practice and Remedies Code and section 2.275 of the Texas
Business and Commerce Code allow a plaintiff to have four years from the breach
of the warranty to file a claim that is allegedly covered under the express warranty.
                                            23
court’s judgment and remand the case for further proceedings on the claims Harvey

pleaded against Olshan based on Olshan’s alleged breached of its express warranty

of repair, its alleged breach of its repair contract, and for allegedly violating the

DTPA based on Olshan’s alleged failure to honor its express warranty of repair.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on August 10, 2020
Opinion Delivered December 30, 2020

Before Kreger, Horton and Johnson, JJ.




                                         24